Citation Nr: 1402784	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-45 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been received.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1946 to July 1976.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied the appellant's attempt to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  Jurisdiction is now at the RO in Muskogee, Oklahoma.

In the appellant's VA Form 9, she requested a hearing before the Board.  However, in November 2013, she withdrew her request for a hearing.

The Board observes that the claim for service connection for the cause of the Veteran's death was considered by the RO in an unappealed January 2003 rating decision.  That decision is final.  See 38 U.S.C.A. § 7105.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of the Veteran's death was previously denied in a rating decision that was dated in January 2003.  The appellant was notified of this decision and her appellate rights in January 2003, but she did appeal that decision.

2.  Certain evidence that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's death has been received since the January 2003 rating decision.


CONCLUSIONS OF LAW

1.  The RO's January 2003 decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
With respect to the claim to reopen, in view of the Board's favorable decision to the extent of reopening the claim for service connection for the cause of the Veteran's death, further assistance is unnecessary to aid the appellant in substantiating the reopening of the claim on appeal.

II.  Application to Reopen the Claim Based on New and Material Evidence

The appellant seeks to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.

Prior to the current claim on appeal, the claim for service connection was denied by the RO in a January 2003 rating decision.  The appellant did not appeal, and the rating decision became final.  38 C.F.R. § 20.1100.  In April 2009, the appellant initiated the current claim on appeal.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching the underlying claim of entitlement to service connection, the Board must first determine whether new and material evidence has been presented to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under current VA law, "new" evidence is defined as evidence that has not been previously submitted to the agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.
VA is required to first review the evidence submitted since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

In determining whether any new evidence has been received that relates to an unestablished fact necessary to substantiate the claim, a review of the rules for establishing service connection are useful.

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a).  Service connection may also be established for the cause of a Veteran's death, when the death causing condition is found to be related to service.  In order to grant service connection for the disability that caused the Veteran's death, there must be evidence proving that the disability was related to service.  To prevail there would have to be medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the disability that resulted in the Veteran's death.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

In this case, the official certificate of death shows that the Veteran died in December 2002.  The Veteran's death certificate lists the causes of death as adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases.  The Veteran's service treatment records do not show complaints, treatment, or diagnosis of any form of cancer.  Extensive post-service medical records show treatment for the Veteran's cancer beginning more than 20 years after service.  However, none of those records established a link to his time in service.

The appellant argued that the Veteran's exposure to herbicides in the Republic of Vietnam caused the cancer.  The Veteran's service in Vietnam is confirmed by his personnel records and his exposure to herbicides is conceded.  In the previous final denial, the RO concluded that service connection was not warranted because his cancer is not a disease listed under 38 C.F.R. § 3.309(e) that allows for a presumption standard to apply.

The service treatment records, post-service medical records, and death certificate were all in the claims file at the time of the last final decision in January 2003.  In order for the Board to reopen the appellant's claim for service connection, the Board must find that there is some new and material evidence submitted since January 2003.  Here, the unestablished fact is evidence that the Veteran's cancer was related to his exposure to herbicides in Vietnam.  Further, this new and material evidence must raise a reasonable possibility of substantiating the claim.

The RO, in the November 2009 rating decision, declined to reopen the previously denied claim because no new and material evidence had been submitted.  Subsequent to the November 2009 rating decision, the appellant submitted an opinion from a physician, Dr. "C.", dated in July 2010.  Based on that evidence, the RO reopened the claim in a statement of the case dated in September 2010.  In November 2010, the appellant submitted another medical opinion from Dr. "N."  Both physicians opine that the Veteran's cancer was related to his exposure to herbicides in Vietnam.

In his medical statement, Dr. C. opined that "it is as much likely than it is not, that this cancer was somewhat connected with Agent Orange."  Dr. N. opined that "there is no proof at present that the Veteran's reported exposure to herbicides did not directly cause one, or both, of [his cancers].  Further, there is no proof at present that such exposure was not at least a contributory factor in the progression of the disease.  There is no other known cause of either condition that would exclude this causal relationship...  Therefore, it is as likely as not that [the Veteran] died of a service-connected condition related to his exposure to herbicides during his military service."

The medical opinions provide new and material evidence that raises a reasonable possibility of substantiating the appellant's claim that the cause of the Veteran's death is related to service.

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  The appellant's appeal is granted to that extent only.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and the claim is reopened.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to her claim for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.159.  In light of the July 2010 private physician statement from Dr. C. and the November 2010 private physician statement from Dr. N., the Board finds that this case must be reviewed and a medical nexus opinion provided before the merits of the decision may be reached.  38 U.S.C.A. § 5103A(d)(2); See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Dr. C. opined that "it is as much likely than it is not, that this cancer was somewhat connected with Agent Orange."  Dr. N. opined that "there is no proof at present that the Veteran's reported exposure to herbicides did not directly cause one, or both, of [his cancers].  Further, there is no proof at present that such exposure was not at least a contributory factor in the progression of the disease.  There is no other known cause of either condition that would exclude this causal relationship...  Therefore, it is as likely as not that [the Veteran] died of a service-connected condition related to his exposure to herbicides during his military service."

These statements do not provide evidence sufficient enough to decide the merits of this appeal because they do not provide a sufficient analysis.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The statements lack a sufficient rationale.  The probative value of a medical opinion comes from its reasoning and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Therefore, the Veteran's claims folder must be reviewed to determine whether the Veteran's adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases were related to his service, including to any herbicide exposure.



Accordingly, the case is REMANDED for the following action:

1.  Secure a VA medical opinion from a qualified VA clinician.  Following his/her review, to include consideration of the favorable opinions offered by Dr. C. in July 2010 and Dr. N. in November 2010, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's adenocarcinoma of the esophagus with liver metastases and adenocarcinoma of the rectum with liver metastases were related to service, including to any herbicide exposure.  The Board notes that the Veteran served in the Republic of Vietnam and herbicide exposure is conceded.  

A clear rationale for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


